Title: To Thomas Jefferson from Etienne Lemaire, 20 August 1805
From: Lemaire, Etienne
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     Washington City du 20 aoust 1805
                  
                  Aûsitot avoir recûe l’honneur de la vôtre. Jai pris l’a libertée de vous Repondre, pour vous informer que Jé ouverte les Caise, et le Baril par l’ordre du General g’ner Borde, y avoit Beaucoup Dinsecque, Sourtoute d’ent les peâu de Chêve Saüvage et d’ant leurs ôsse, qu’ante aû petite elle, ne Son pas tent en d’omagé, et Celle de Bœuf Saûvage elle Son en Bonne Etat, n’ous les avon toute Bien Batûe & misse aû Soleille, pendent .4. J’our J’ai fait fair Ses Sacque et nous les avon, mise deux par deuse et Roullé avec du tabac en feuille et les ôse Separement Dans une aûtres Caise San êttre fermé, pour que Je puise les fair m’etre a lair de ten entente et le toute est aû grenié d’ans le n’ouveau Stor. Si Monsieur trouve á propeau, de les fair m’etre en bas D’ant le Cabinete Ge le ferré de Cendre tous desuite. La pie et l’espece, de Curreuille Se porte tres bien elle Son d’ant l’a chanbre ous Monsieur Re Soi Ses visite; Si monsieur a des ordre a me donner. Ge le prie de me Comender; Monsieur Je fini avecque toute l’atachement possible. Votre huble E tres obeisant Serviteur
                  
                     E. Lemaire 
                     
                  
               